Citation Nr: 0015342	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955, and from later in November 1955 to November 
1971.  He appeals to the Board of Veterans' Appeals (Board) 
from an October 1998 RO decision which denied service 
connection for heart disease.  A hearing on this issue was 
held before an RO hearing officer in January 1999.  

The Board notes that the veteran also appealed for higher 
ratings for service-connected tinnitus and hemorrhoids.  
However, he withdrew his appeal of such issues at the time of 
his RO hearing, and the issues are not before the Board.  


REMAND

In statements submitted to the RO in April 1999, the veteran 
indicated that he wanted a hearing before a Board member 
sitting at the RO (i.e., a Travel Board hearing), as part of 
his appeal for service connection for heart disease.  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (1999).  Accordingly, the case is remanded for the 
following action:


The RO should schedule the veteran for a 
Travel Board hearing on the appellate 
issue of service connection for heart 
disease.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


